DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because they include reference characters which are not enclosed within parentheses.
“water pump 5” in line 5 of Claim 4
“solar heater 3” in line 3 of Claim 5
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 6 is objected to because “wherein at least two said solar heaters” should read “wherein at least two of said solar heaters.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The term “closely touch” in claim 3 is a relative term which renders the claim indefinite. The term “closely touch” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "the lower ends of said legs" has been rendered indefinite by the use of the term "closely touch"..
The limitation “a solar heater” in line 5 renders the claim indefinite, since it’s unclear if this solar is required to be one in addition to the “solar heaters” recited in line 2, or can be derived from them. For the purpose of substantive examination, it’s presumed that the latter is acceptable. Examiner kindly requests Applicant to clarify the claim language to avoid this ambiguity.
Claim 2 recites the limitations
“the back of” in line 2
“the upper ends” in line 3
“the lower ends” in lines 3-4
“the length” in line 4There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “the upper hinge points” in line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations
“the water inlet of the water pump” in line 5
“the water outlet of the water pump” in line 6-7
There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation “the top left corner” in line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “between two adjacent solar heaters” in line 3. It’s not entirely clear if these two solar heaters adjacent to one another are derived from “wherein at least two said 
Claim 9 recites the limitation “the grooves” in line 4.
There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the top of” in line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos (US 20080202498 A1)
Regarding claim 1, Ramos discloses (Fig. 11 and Fig. 13 (for a plurality of solar heaters), paragraphs 007-0053, and 0088) a solar heating system (heating system 1100) for cyclic heating of a swimming pool (water source 202), comprising a swimming pool (water source 202), solar heaters (portable heat collector 1102) and a water pump (portable pump 1106) which are 
Regarding claim 4, Ramos discloses a portable pump as shown in Figures 2 and 8-15 having a cuboid shape. Conventional water pumps, especially with a cuboid shape, typically have an outer enclosure, or shell, with the functional components of the pump contained inside. For the purpose of this examination, the portable pump (1106) will be understood to have an outer enclosure or shell. Thus, Ramos discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, as described above, wherein an installation platform (shell of portable pump 1106) is arranged on the back of said solar heaters (portable heat collector 1102), a water inlet connector (second proximal end 222) and a water outlet connector (inlet 316) which are connected with the solar heater (portable heat collector 1102) are arranged on said installation platform (shell of portable pump 1106), said water pump (portable pump 1106)  is fixedly installed on the platform (shell of portable pump 1106), the water inlet of the water pump (portable pump 1106)  is airtightly connected with the water inlet connector (second proximal end 222), and the water outlet of the water pump is airtightly connected with the water outlet connector (inlet 316).

Additionally, the examiner notes that the installation platform (shell of the portable pump 1106), as understood, is arranged on both the front and back of the solar heater in Fig. 11 of Ramos, and thus is arranged on the back of the solar heater.
Regarding claim 5, Ramos discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 4, as described above, wherein said installation platform (shell of the portable pump 1106) is arranged at the top left corner of the back of the solar heater (portable heat collector 1102) and a bottom cover (shell of the portable pump 1106) for pressing and fixing the water pump 5 is arranged on the platform.
The examiner notes that using the reference point of the footpath (206), the orientation of the installation platform in Ramos is in the top left corner of the solar heater. Additionally, as is conventional in the art, the portable pump shell would consist of at least two pieces for ease of assembly. Thus, the shell of the portable pump would have the equivalent of the bottom 
Regarding claim 7, Ramos discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, as described above, wherein a power cord plug (electrical connector 208, see also Fig. 6B) is arranged on said solar panel (portable power source 104).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Konopka (US 3868945 A) in view of Ramos.
Regarding claim 1, Konopka discloses (Figure 5) a solar heating system for cyclic heating of a swimming pool, comprising a swimming pool (48), solar heaters (heat exchanger and inclined board (42) assembly) and a water pump (56) which are airtightly connected with pipelines (line 54) in turn to form a waterway circulation.
Konopka does not disclose a solar heating system for cyclic heating of a swimming pool, “wherein a solar panel is arranged on one side of said solar heaters, said water pump is installed on a solar heater in an integrated way, and said water pump is connected with not only the solar heater as a waterway, but also the solar panel as a power supply circuit.”
Ramos discloses (Figure 11, paragraphs 007-0053, and 0088) a solar heating system for cyclic heating of a swimming pool, comprising a swimming pool (water source 202), solar heaters (portable heat collector 1102) and a water pump (portable pump 1106) which are airtightly connected with pipelines (tubes 108) in turn to form a waterway circulation, wherein a solar panel (portable power source 104) is arranged on one side of said solar heaters (portable heat collector 1102), said water pump (portable pump 1106) is installed on a solar heater (portable heat collector 1102) in an integrated way (paragraph 0088, lines 12-14), and said water pump (portable pump 1106)  is connected with not only the solar heater (portable heat collector 1102)  as a waterway (paragraph 0082, lines 1-4), but also the solar panel (portable power source 104) as a power supply circuit (paragraph 0075, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konopka with the teachings of Ramos to incorporate the solar panel to power the pump in order to make the system self-sufficient, as suggested by Ramos in paragraph 0006. 
Additionally, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ramos to the solar heater of Konopka would have yielded predictable results and resulted in an improved system, namely, a system that would have a water pump that is integrated into the solar heater of Konopka, resulting in fewer independent parts, improving usability and portability.
Regarding claim 8, modified Konopka discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, as described above, wherein said solar heaters (heat exchanger and inclined board (42) assembly) are in the shape of a rectangular plate (Fig. 2) and a water inlet opening (inlet connector 26) and a water outlet opening (outlet connector 28) are respectively arranged on the two sides of the rectangular plate (Fig. 2). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Konopka in view of Ramos and Demirbas (DE 102011054322 A1).
Regarding claim 2, modified Konopka discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, as described in regards to claim 1 above, wherein legs are arranged on the back of said solar heaters, the upper ends of said legs are hinged on the back of the solar heaters, the lower ends of said legs are free.
Modified Konopka does not disclose the solar heating system as claim in claim 1, wherein legs are arranged on the back of said solar heaters, and the length of the lower ends of the legs is adjustable.
However, Demirbas discloses (Fig. 1 and 2) a portable photovoltaic system with solar panels, wherein legs (60) are arranged on the back of the solar panels, the upper ends of said legs (60) are hinged on the back of the solar panels, the lower ends of said legs are free, and the length of the lower ends is adjustable (paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Konopka to include the adjustability of the legs of Demirbas in order to allow for simple adjustment of the inclination of the system relative to the position of the sun, as is suggested by Demirbas in paragraphs 0017-0018. It is noted that although the solar module in Demirbas is not a solar heater, one of ordinary skill in the art would understand that solar heaters and photovoltaic panels both benefit from a smaller angle of incidence with solar rays.
Regarding claim 3, modified Konopka, as described in regards to claim 2 above, discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 2, wherein said legs rotate around the upper hinge points and the lower ends of said legs are obliquely supported on the ground or closely touch the back of the solar heaters (see Fig. 1 and 2 of Demirbas).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos.
Regarding claim 6, Ramos discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, as described above.
The embodiment in regards to claim 1, as described above, and depicted in Figure 11 does not disclose the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, wherein at least two said solar heaters are arranged, a connection pipe is arranged between two adjacent solar heaters and said solar panel is installed on said connection pipe.
However, the embodiment depicted in Figure 13 of Ramos discloses a solar heating system, wherein at least two said solar heaters (Figure 13: portable heat collectors 102 and 1302) are arranged, and a connection pipe (Figure 13: tube 108A) is arranged between two adjacent solar heaters (portable heat collectors 102 and 1302)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in Figure 11 of Ramos with the connection pipe and plurality of solar heaters depicted in the embodiment of Figure 13, resulting in the embodiment of Figure 11 in having the outflow tube 108B functioning as the connection pipe, a secondary solar heater (portable heat collector 102) being attached to the connection pipe and lying adjacent to the first solar heater (portable heat collector 1102), and a third tube, structurally identical to 108B, acting as the new outflow tube. Modifications such as this are suggested by Ramos in paragraph 0090 and 0093. 
Ramos does not disclose the system as claimed in claim 1, wherein the solar panel (portable power source 104) is installed on said connection pipe (tube 108B, acting as connection pipe as described above).
However, at the time of the invention, there is a recognized need in the art to reduce the physical footprint of the system, as the heating system (1100) occupies room on the footpath (206), as well as a need in the art for a reduction in the number of separate components, as shown by the portable pump (1106) being integrated into the portable heat collector (1102), as opposed to the independent pump (106). It is undesirable to reduce the surface area of the portable heat collector, as that would directly reduce the amount of solar energy absorbed. It would have been obvious to try to rearrange the components of the heating system (1100). One solution that would be obvious to try is to move the portable power source (104) to the space in between the portable heat collectors (102 and 1102, as described above, also depicted in Figure 13 as the space between heat collectors 102 and 1302), reducing the physical footprint of the heating system (1100). Additionally, with the portable power source (104) located between the portable heat collectors (102 and 1102, as described above), it would be obvious to try to reduce the number of separate components by attaching the portable power source (104) to the tube (108B), increasing portability. It is noted that the electrical connector 208 would likely need to be extended as a result of this modification, and such an extension would be obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramos so that the solar panel (portable power source 104) is installed on the connection pipe (tube 108B, as described above), reducing the physical footprint and number of separate components.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konopka in view of Ramos and Medearis (US 20200011040 A1).
Regarding claim 9, modified Konopka discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 8, as described above.
Modified Konopka does not disclose the solar heating system for cyclic heating of a swimming pool as claimed in claim 8, wherein a groove is respectively arranged on the two sides of said rectangular plate, and said water inlet opening and water outlet opening are embedded in the grooves.
However, Medearis discloses a water inlet (water inlet hole 7, water shutoff valve 5) that coupled with a water supply hose (6) located inside of a groove (channel 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Konopka to incorporate the groove of Medearis to the two sides of the rectangular plate (inclined board 42) with the water inlet (inlet connector 26) and outlet (outlet connector 28) located inside the grooves to allow the rectangular plate to be placed closely against a wall or other structure, as suggested by Medearis in paragraph 0006.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Konopka in view of Ramos and Polizzi (US 20150320196 A1).
Regarding claim 10, modified Konopka discloses the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, as described above.
Modified Konopka does not disclose the solar heating system for cyclic heating of a swimming pool as claimed in claim 1, wherein a transverse slot is arranged at the top of the back of said solar heaters.
Polizzi discloses a portable work surface tool with a generally rectangular or panel-like shape, with embodiments with features that include, but are not limited to, a transverse slot (handle 16) at the top of the back of the tool (Figure. 5, 14, and 18) and solar power strips (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Konopka to include the transverse slot (handle 16) at the top of the back of the portable rectangular tool as taught by Polizzi in order to allow for portability and comfort, as suggested by Polizzi in paragraph 0018. It is noted that although the portable work surface tool of Polizzi is not a solar heater, one of ordinary skill in the art would understand that the handle of Polizzi could be simply implemented on the solar heater of Konopka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID JUNG HYON CHO/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762